AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                    for thH_                              EASTERN DISTRICT OF WASHINGTON
                                                       Eastern District of Washington
                         DEBORAH S.,
                                                                                                           Apr 18, 2019
                                                                                                                SEAN F. MCAVOY, CLERK
                                                                       )
                             Plaintiff                                 )
                                v.                                     )       Civil Action No. 1:18-CV-03159-JTR
                                                                       )
       COMMISSIONER OF SOCIAL SECURITY,                                )


                            Defendant
                                              JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                              dollars ($              ), which includes prejudgment
interest at the rate of                     %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 15, is GRANTED. This case is REVERSED and REMANDED to
u
              the Commissioner of Social Security for further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405
              (g).
              Plaintiff’s Motion for Summary Judgment, ECF No. 11, is STRICKEN AS MOOT.
              Judgment is entered for PLAINTIFF.

This action was (check one):
u tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                            without a jury and the above decision
was reached.

✔
u decided by Judge                       John T. Rodgers                                         on a motion for for remand.




Date: April 18, 2019                                                         CLERK OF COURT

                                                                              SEAN F. McAVOY

                                                                              s/ Pam Howard
                                                                                            %\Deputy Clerk

                                                                              Pam Howard
